


 
 

--------------------------------------------------------------------------------

RESTRICTED STOCK AWARD
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


THIS AWARD is made as of the Grant Date, by Omega Healthcare Investors, Inc.
(the "Company") to ___________________________ (the "Recipient").


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Award, the Company hereby awards as of the
Grant Date to the Recipient the Restricted Shares (the "Restricted Stock
Grant").



  A. Grant Date: .




  B. Plan: (under which Restricted Stock Grant is granted): Omega Healthcare
Investors, Inc. 2004 Stock Incentive Plan.




  C. Restricted Shares: ________ shares of the Company’s common stock ("Common
Stock"), subject to adjustment as provided in the attached Terms and Conditions.




  D. Vesting Schedule: The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Exhibit 1 (the "Vesting Schedule"). The Restricted
Shares which have become vested pursuant to the Vesting Schedule are herein
referred to as the "Vested Restricted Shares."



IN WITNESS WHEREOF, the Company has executed this Award as of the Grant Date set
forth above.


OMEGA HEALTHCARE INVESTORS, INC.




By:                        


Title:                        


 
 


     

--------------------------------------------------------------------------------

 




TERMS AND CONDITIONS TO THE
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1.    Restricted Shares Held by the Share Custodian. The Recipient hereby
authorizes and directs the Company to deliver any share certificate issued by
the Company to evidence Restricted Shares to the Secretary of the Company or
such other officer of the Company as may be designated by the Compensation
Committee (the "Share Custodian") to be held by the Share Custodian until the
Restricted Shares become Vested Restricted Shares in accordance with the Vesting
Schedule. When the Restricted Shares become Vested Restricted Shares, the Share
Custodian shall deliver the Restricted Shares to the Recipient. In the event
that the Recipient forfeits any of the Restricted Shares, and the number of
Vested Restricted Shares includes a fraction of a share, the Share Custodian
shall not be required to deliver the fractional share, and the Company may pay
the Recipient the amount determined by the Company to be the estimated fair
market value therefor. The Recipient hereby irrevocably appoints the Share
Custodian, and any successor thereto, as the true and lawful attorney-in-fact of
the Recipient with full power and authority to execute any stock transfer power
or other instrument necessary to transfer the Restricted Shares to the Company
in accordance with this Award, in the name, place, and stead of the Recipient.
The term of such appointment shall commence on the date of the Restricted Stock
Grant and shall continue until the Restricted Shares are delivered to the
Recipient as provided above. In the event the number of shares of Common Stock
is increased or reduced by a change in the par value, split-up, stock split,
reverse stock split, reclassification, merger, reorganization, consolidation, or
otherwise, the Recipient agrees that any certificate representing shares of
Common Stock or other securities of the Company issued as a result of any of the
foregoing shall be delivered to the Share Custodian and shall be subject to all
of the provisions of this Award as if initially granted thereunder. To effect
the provisions of this Section, the Recipient shall complete an irrevocable
stock power in favor of the Share Custodian in the form attached hereto as
Exhibit 2.


2.    Rights of a Shareholder. During the period that the Share Custodian holds
the shares of Common Stock subject to Section 1, the Recipient shall be entitled
to all rights applicable to shares of Common Stock not so held, except as
otherwise provided in the Award, including the right to receive dividends paid
on Common Stock notwithstanding that all or some of the Restricted Shares may
not be Vested Restricted Shares.    


3.     Withholding. This Section shall not apply if the Recipient is not and has
not been an employee of the Company or an Affiliate. To the extent required by
law, the Company shall have the right to require the Recipient to remit to the
Company an amount sufficient to satisfy any federal, state and local withholding
tax requirement, if any, upon the earlier of the vesting of the Restricted
Shares or the effective date of an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to such Restricted Shares. The Recipient must
pay the withholding tax (i) in cash; (ii) by certified check; or (iii) by
tendering shares of Common Stock which have been owned by the Recipient for at
least six (6) months prior to the date of exercise having a Fair Market Value
equal to the withholding obligation.


4.    Restrictions on Transfer of Restricted Shares. Except for the transfer of
any Restricted Shares by bequest or inheritance, the Recipient shall not have
the right to make or permit to exist any transfer or hypothecation, whether
outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
unvested Restricted Shares. Any such disposition not made in accordance with
this Award shall be deemed null and void. Any permitted transferee under this
Section shall be bound by the terms of this Award.


5.    Additional Restrictions on Transfer.


Certificates evidencing the Restricted Shares shall have noted conspicuously on
the certificate a legend required under applicable securities laws or otherwise
determined by the Company to be appropriate, such as:


TRANSFER IS RESTRICTED


THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AGREEMENT DATED        , A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY. THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED, OR HYPOTHECATED UNLESS (1) THERE IS AN EFFECTIVE
REGISTRATION UNDER SUCH ACT COVERING SUCH SECURITIES, (2) THE TRANSFER IS MADE
IN COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR (3) THE ISSUER
RECEIVES AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, STATING
THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT.


6.    Change in Capitalization.


(a)    The number and kind of unvested Restricted Shares shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or combination of shares or
the payment of a stock dividend in shares of Common Stock to holders of
outstanding shares of Common Stock or any other increase or decrease in the
number of shares of Common Stock outstanding is effected without receipt of
consideration by the Company. No fractional shares shall be issued in making
such adjustment.


(b)    In the event of a merger, consolidation, extraordinary dividend,
spin-off, sale of substantially all of the Company’s assets or other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, or other reorganization of the Company, in each case that does not
result in a Change in Control, the Compensation Committee shall take such action
to make such adjustments with respect to the unvested Restricted Shares, in its
sole discretion, determines in good faith is necessary or appropriate,
including, without limitation, adjusting the number and class of securities
subject to the unvested portion of the Award, substituting cash, other
securities, or other property to replace the unvested portion of the Award, or
removing of restrictions on unvested Restricted Shares.


(c)    All determinations and adjustments made by the Compensation Committee
pursuant to this Section will be final and binding on the Recipient. Any action
taken by the Compensation Committee need not treat all recipients of awards
under the Plan equally.


(d)    The existence of the Plan and the Restricted Stock Grant shall not affect
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.


7.    Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no Restricted
Shares shall be issued except, in the reasonable judgment of the Compensation
Committee, in compliance with exemptions under applicable state securities laws
of the state in which Recipient resides, and/or any other applicable securities
laws.


8.    Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.


9.    Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


10.    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11.    Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.


12.    Headings and Capitalized Terms. Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan.


13.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


14.    No Right to Continued Retention. Neither the establishment of the Plan
nor the award of Restricted Shares hereunder shall be construed as giving
Recipient the right to continued service with the Company or an Affiliate.












 




     

--------------------------------------------------------------------------------

 



Exhibit 1 to Restricted Stock Agreement
Vesting Schedule


The Restricted Shares shall become vested as follows:


Percentage of               
Vested Restricted Shares              Vesting Date  


            33-1/3%                                  January 1, 20___
            66-2/3%                                     January 1, 20___
                       100%                        January 1, 20___


For purposes of the above schedule, the Restricted Shares shall become vested as
indicated in the above schedule on each Vesting Date if the Recipient remains at
all times a director, employee, or consultant of the Company or an Affiliate
from the Grant Date to such Vesting Date. Any of the Restricted Shares which are
not vested (1) at the time that the Recipient ceases to be a director, employee,
or consultant of the Company due to death or Disability, or (2) upon a Change in
Control shall become fully vested. Notwithstanding the foregoing, any of the
Restricted Shares which are not vested at the time that the Recipient ceases to
be a director, employee, or consultant of the Company or an Affiliate for any
reason other than death or Disability shall be forfeited to the Company.


For purposes of the above schedule, "Change in Control" means any one of the
following events which occurs following the Grant Date:


(a)    the acquisition, directly or indirectly, by any "person" or "persons" (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than the Company or any employee benefit plan of the
Company or an Affiliate, or any corporation pursuant to a reorganization, merger
or consolidation, of equity securities of the Company, resulting in such person
or persons holding equity securities of the Company that in the aggregate
represent thirty percent (30%) or more of the combined ordinary voting power of
the Company’s then outstanding equity securities;
 
(b)    individuals who as of the date hereof, constitute the Board of Directors
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors;


(c)    a reorganization, merger or consolidation, with respect to which persons
who were the holders of equity securities of the Company immediately prior to
such reorganization, merger or consolidation do not, immediately thereafter, own
equity securities of the surviving entity representing more than fifty percent
(50%) of the combined ordinary voting power of the then outstanding voting
securities of the surviving entity; or


(d)    a sale, or one or more sales occurring in a twelve-month period, of all
or substantially all of the assets of the Company to any third party.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award by reason of any actions or events in which
the Recipient participates in a capacity other than in his capacity as an
officer, employee, or director of the Company or an Affiliate.






::ODMA\PCDOCS\ATL\838443\1







     

--------------------------------------------------------------------------------

 



Exhibit 2 to Restricted Stock Agreement




Irrevocable Stock Power




The undersigned hereby assigns and transfers to Omega Healthcare Investors, Inc.
(the "Company"), 1,000 shares of the Common Stock of the Company registered in
the name of the undersigned on the stock transfer records of the Company and
represented by Stock Certificate No. ____________________ of the Company; and
the undersigned does hereby irrevocably constitute and appoint Thomas H.
Peterson, his attorney-in-fact, to transfer the aforesaid shares on the books of
the Company, with full power of substitution; and the undersigned does hereby
ratify and confirm all that said attorney-in-fact lawfully shall do by virtue
hereof.




Date:                      Signed:                  
 
                                                Print Name:                    


IN THE PRESENCE OF:


 
(Print Name)
 

 
(Signature)







 


--------------------------------------------------------------------------------